DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 11 May 2021 has been entered in full.  Claims 1-17 are canceled.  Claims 18-33 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification refers to other U.S. Patent Applications without providing the required indication of the status thereof.  This occurs at last in the first paragraph, wherein the status of each of the parent applications 16/733,144 and 16/469,915 should be indicated as “now abandoned.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 18-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are directed to a method of administering an anti-sclerostin antibody to a human patient suffering from osteogenesis imperfecta (OI).  The antibody is not defined in terms of its structure.  Only functional limitations are implied, i.e., the ability to bind sclerostin, and the ability to interfere with sclerostin activity to achieve a therapeutic effect on OI.  
The specification provides general descriptions of how to make antibodies that bind sclerostin and how to test them for the ability to bind sclerostin and have a therapeutic effect on OI.  While a few prior art anti-sclerostin antibodies are described or referenced, the specification fails to describe a representative number of species corresponding to the claimed genus.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.
Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.
First, the prior art recognizes that the full six CDR sequences are required to form the part of an antibody, i.e., the paratope, that specifically binds the target antigen.  See Al Qaraghuli et al. (2020, Nature Scientific Reports 10:13969), who state that the six CDRs form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  
However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (2004, J. Immunol. 173: 7358-7367) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).  
Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (2017, Biotechn. Bioeng. 114(6): 1331 -1342) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Rabia, et al. (2018, Biochemical Engineering Journal 137:365-374) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general descriptions of how to make antibodies that bind sclerostin and how to test them for desired binding and therapeutic activities, only one species of antibody within the claimed genus is described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter.  Specifically, the specification describes a sclerostin-binding antibody that comprises CDRH1 of SEQ ID NO: 4, CDRH2 of SEQ ID NO: 15, CDRH3 of SEQ ID NO: 26, CDRL1 of SEQ ID NO: 37, CDRL2 of SEQ ID NO: 48, and CDRL3 of SEQ ID NO: 59.  These six CDR sequences are comprised within each of the following heavy chain/light chain pairs of sequences: 70/81, 114/125, and 172/173.  The specification also refers to prior art sclerostin antibodies Ab-A, Ab-B, Ab-C, Ab-D, and Ab-1; however, no structures are described for these antibodies in the instant specification.  Accordingly, the specification describes a single species of antibody having the functions required by the claims, which is not representative of the structurally-undefined genus recited in the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  As in the court case, the instant claims recite a genus of antibodies that have affinity for a specific antigen and have a desirable special property, i.e., ability to be therapeutically effective in methods of treating tumors or inducing an immune response.  Following the finding in Centocor, the instant claims are found to lack adequate written description.  Similarly, in Juno Therapeutics, Inc., Sloan Kettering Institute for Cancer Research v. Kite Pharma, Inc. (Case 2020-1758, CAFC August 2021), the court found that the disclosure of two antibody products (scFv molecules) was insufficient to support written description for the claimed genera, specifying that the specification at issue failed to disclose “structural features common to the members of the genus to support that the inventors possessed the claimed invention;” i.e., the specification and evidence of record failed to provide a structure-function correlation.  In the instant case, there is also no evidence of a structure-function correlation for antibodies, and thus the claims are properly rejected for lack of adequate written description.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. 10,961,305 B2:
Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,961,305 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to a method of treating osteogenesis imperfecta (OI) in a human patient comprising administering to the human patient in need thereof a therapeutically effective amount of an anti-sclerostin antibody, wherein the OI is type I OI, type III OI, or type IV OI, wherein the human patient has one or more mutations in the COL1A1 and/or COL1A2 genes, wherein the antibody is administered by injection at a specific dose, and wherein the antibody is administered monthly, bi-monthly, quarterly, or monthly for a period of one year followed by bi-monthly or quarterly. Both sets of claims recite administration of a further therapeutic agent, wherein the claims recite the same such additional therapeutic agents (see instant claim 31 and patented claim 15).  Both sets of claims recite intravenous administration.
The differences between the two claim sets include the patented claims’ recitation of a specific anti-sclerostin antibody by reference to CDR sequences.  The instant claims do not recite any structural limitation for the administered antibody.  For this limitation, the narrower subgenus of structurally limited anti-sclerostin antibodies recited in the patented claims anticipates the broader genus of structurally unlimited sclerostin antibodies recited in the instant claims.
Another difference between the patented claims and the instant claims is the recited dosage.  Instant claim 18 recites dosages of 1-50 mg per kg body weight of the human patient (1-50 mg/kg), with dependent claims separately reciting 8-35, 1-10, 10-50, and 18-45 mg/kg.  The patented claims recite a dosages of 8-25, 10-20, 20, and 10-30 mg/kg.  There is significant overlap in the recited dosages, with many of the dosages in the patented claims (e.g., 8-35 mg/kg) anticipating the dosages recited in the instant claims (e.g., 1-50 mg/kg).  In the absence of unexpected results attributed to a specific dosage recited in the instant claims, arriving at an optimal dosage would have been an obvious matter of choice for the skilled artisan (such as a prescribing clinician), who takes into account many factors such as age and weight of the patient, the general state of health of the patient, and the severity of the disease, as is well known in the medical arts.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES.
Another difference between the patented claims and the instant claims is that the instant claims recite pediatric and adult human patients, whereas the patented claims do not expressly recite such.  However, the patented claims recite administration to a “human patient in need thereof.”  Using the specification of the patent as a dictionary to breathe life and meaning into this term, it can be seen that a human patient in need of treatment includes pediatric and adult human patients.  See top of col. 18.
The final difference between the patented claims and the instant claims is that instant claim 33 recites subcutaneous administration, whereas the patented claims do not expressly recite such.  However, the patented claims recite administration by “injection.”  Using the specification of the patent as a dictionary to breathe life and meaning into this term, it can be seen that “injection” is defined as including subcutaneous injection.  See col. 18 li. 26-36.
For all of these reasons, the patented claims anticipate or render obvious the instant claims.

U.S.S.N. 17/187,168:
Claims 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-38 of copending Application No. 17/187,168 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims are directed to a method of treating osteogenesis imperfecta (OI) in a human patient comprising administering to the human patient in need thereof a therapeutically effective amount of an anti-sclerostin antibody, wherein the OI is type I OI, type III OI, or type IV OI, wherein the human patient has one or more mutations in the COL1A1 and/or COL1A2 genes, wherein the antibody is administered by injection at a specific dose, and wherein the antibody is administered monthly, bi-monthly, quarterly, or monthly for a period of one year followed by bi-monthly or quarterly. Both sets of claims recite administration of a further therapeutic agent, wherein the claims recite the same such additional therapeutic agents (see instant claim 31 and copending claim 34).  Both sets of claims recite intravenous administration.
The differences between the two claim sets include the copending claims’ recitation of specific anti-sclerostin antibodies by reference to CDR sequences or VH and VL sequences.  The instant claims do not recite any structural limitation for the administered antibody.  For this limitation, the narrower subgenus of structurally limited anti-sclerostin antibodies recited in the copending claims anticipates the broader genus of structurally unlimited sclerostin antibodies recited in the instant claims.
Another difference between the patented claims and the instant claims is the recited dosage.  Instant claim 18 recites dosages of 1-50 mg per kg body weight of the human patient (1-50 mg/kg), with dependent claims separately reciting 8-35, 1-10, 10-50, and 18-45 mg/kg.  The copending claims recite a dosages of 8-50 or 18-45 mg/kg.  There is significant overlap in the recited dosages, with the dosages in the copending claims (e.g., 8-35 mg/kg) anticipating several of the dosages recited in the instant claims (e.g., 1-50 mg/kg).  In the absence of unexpected results attributed to a specific dosage recited in the instant claims, arriving at an optimal dosage would have been an obvious matter of choice for the skilled artisan (such as a prescribing clinician), who takes into account many factors such as age and weight of the patient, the general state of health of the patient, and the severity of the disease, as is well known in the medical arts.  See M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES.
Another difference between the copending claims and the instant claims is that the instant claims recite pediatric and adult human patients, whereas the copending claims do not expressly recite such.  However, the patented claims recite administration to a “human patient in need thereof.”  Using the specification of the copending application as a dictionary to breathe life and meaning into this term, it can be seen that a human patient in need of treatment includes pediatric and adult human patients.  See [00155].
The final difference between the copending claims and the instant claims is that instant claim 33 recites subcutaneous administration, whereas the copending claims do not expressly recite such.  However, the copending claims recite administration by “injection.”  Using the specification of the copending application as a dictionary to breathe life and meaning into this term, it can be seen that “injection” is defined as including subcutaneous injection.  See [00157].
For all of these reasons, the copending claims anticipate or render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




U.S. 8,246,953 B2:
Claims 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 18-21, and 23-27 of U.S. Patent No. 8,246,953 B2 in view of Sinder et al. (2014, Osteoporos. Int. 25:2097-2107).
Both claim sets are generally directed to a method of administering an anti-sclerostin antibody for therapeutic effect.  Both claim sets recite osteogenesis imperfecta as a disease to be treated by administration of the anti-sclerostin antibody.
The differences between the claim sets include the following.
Instant independent claim 1 recites that the anti-sclerostin antibody is administered to a human patient to treat osteogenesis imperfecta (OI).  OI is also recited in patented claims 19 and 21.  While the patented claims do not explicitly recite treatment of human patients, such is obvious over the patented claims since the diseases recited in the patented claims were well-known to affect humans, and amelioration of such diseases in humans would obviously have been desirable to the ordinary skilled artisan.  Also, patented claim 24 requires the anti-sclerostin antibody to be a human or humanized antibody.  Such were well known in the art to be useful for treating humans, as such is associated with fewer adverse immunological side effects.
The instant claims recite types of OI and require the treated patient population to have mutations in COL1A1 and/or COL1A2 genes.  The patented claims do not recite such.  However, OI, including OI type IV, was known to involve mutations in COL1A1, and was responsive to treatment with an anti-sclerostin antibody.  See Sinder et al.  Accordingly, it would have been obvious to extend the method of treating OI as recited in the patented claims to include treating patients suffering from OI types with COL1A1 mutations as per the pending claims in view of the knowledge in the art that the various types of OI involve such mutations, as explained by Sinder et al.
The two claim sets also differ in that the patented claims recite specific anti-sclerostin antibodies by reference to CDR sequences or VH and VL sequences.  The instant claims do not recite any structural limitation for the administered antibody.  For this limitation, the narrower subgenus of structurally limited anti-sclerostin antibodies recited in the patented claims anticipates the broader genus of structurally unlimited sclerostin antibodies recited in the instant claims.
The Instant claims recite dosages, treatment regimens, and administration routes which are not explicitly recited in the patented claims.  However, absent a showing of unexpected results correlating with such dosages, regimens, and routes, choosing an optimal dosage and regimen would have been obvious to the clinician, who would have been well-trained in choosing dosages, regimens, and routes based on the condition, age, weight, etc. of the patient being treated.  It is also noted that subcutaneous and intravenous administration of antibodies was well-known in the art since antibodies, which are a type of protein, generally are not administered orally since they degrade in the stomach.
Instant claim 31 recites administration of additional therapeutic agents.  Such are also recited in patented claims 25-27.
Accordingly, the limitations of the instant claims are fairly suggested by the patented claims in view of what was known about OI in the prior art as evidenced by Sinder et al.

U.S. 7,879,322 B2:
Claims 18-33  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30-40 of U.S. Patent No. 7,879,322 B2 in view of Sinder et al. (2014, Osteoporos. Int. 25:2097-2107).
Both claim sets are generally directed to a method of administering an anti-sclerostin antibody for therapeutic effect.  Both claim sets recite osteogenesis imperfecta as a disease to be treated by administration of the anti-sclerostin antibody.
The differences between the claim sets include the following.
Instant independent claim 1 recites that the anti-sclerostin antibody is administered to a human patient to treat osteogenesis imperfecta (OI).  OI is also recited in patented claims 31 and 32.  While the patented claims do not explicitly recite treatment of human patients, such is obvious over the patented claims since the diseases recited in the patented claims were well-known to affect humans, and amelioration of such diseases in humans would obviously have been desirable to the ordinary skilled artisan.  Also, patented claim 24 requires the anti-sclerostin antibody to be a human or humanized antibody.  Such were well known in the art to be useful for treating humans, as such is associated with fewer adverse immunological side effects.
The instant claims recite types of OI and require the treated patient population to have mutations in COL1A1 and/or COL1A2 genes.  The patented claims do not recite such.  However, OI, including OI type IV, was known to involve mutations in COL1A1, and was responsive to treatment with an anti-sclerostin antibody.  See Sinder et al.  Accordingly, it would have been obvious to extend the method of treating OI as recited in the patented claims to include treating patients suffering from OI types with COL1A1 mutations as per the pending claims in view of the knowledge in the art that the various types of OI involve such mutations, as explained by Sinder et al.
The two claim sets also differ in that the patented claims recite specific anti-sclerostin antibodies by reference to CDR sequences or VH and VL sequences.  The instant claims do not recite any structural limitation for the administered antibody.  For this limitation, the narrower subgenus of structurally limited anti-sclerostin antibodies recited in the patented claims anticipates the broader genus of structurally unlimited sclerostin antibodies recited in the instant claims.
The Instant claims recite dosages, treatment regimens, and administration routes which are not explicitly recited in the patented claims.  However, absent a showing of unexpected results correlating with such dosages, regimens, and routes, choosing an optimal dosage and regimen would have been obvious to the clinician, who would have been well-trained in choosing dosages, regimens, and routes based on the condition, age, weight, etc. of the patient being treated.  It is also noted that subcutaneous and intravenous administration of antibodies was well-known in the art since antibodies, which are a type of protein, generally are not administered orally since they degrade in the stomach.
Instant claim 31 recites administration of additional therapeutic agents.  Such are also recited in patented claims 38-40.
Accordingly, the limitations of the instant claims are fairly suggested by the patented claims in view of what was known about OI in the prior art as evidenced by Sinder et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) U.S. 7,879,322 B2 or U.S. 8,246,953 B2 in view of Sinder et al.:
Claims 18-33 is/are rejected under 35 U.S.C. 103 as being obvious over either of Kneissel et al. (US 7,879,322 B2; issued 01 February 2011) or Kniessel et al. (US 8,246,953 B2; issued 21 August 2012); each in view of Sinder et al. (2014, Osteoporos. Int. 25:2097-2107; of record).
The applied reference (Kneissel ‘322 and Kniessel ‘953) has a common inventor with the instant application. Based upon the earlier effectively filed date of the references, they constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in each of the references was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	It is noted that Kneissel ‘322 and Kniessel ‘953 have identical disclosures.  In the discussion below, reference is only made to Kneissel ‘322.  However, the same reasoning applied to the Kniessel ’953 reference.  Also, although the two references have different spellings for the first named inventor, it is assumed that this is a typographical error and that both Kneissel and Kniessel are the same person as the instantly named inventor Michaela Kneissel, absent evidence to the contrary.
‘322 teaches a method for treating osteogenesis imperfecta (OI) in a human patient comprising administering to the human patient a therapeutically effective amount of an anti-sclerostin antibody.  See claims 1, 29-31; col. 39 li. 16-24; col. 39 li. 38-50.  This is relevant to claims 18-33. 
Dosages of 0.0001 to 100 mg per kg body weight of the patient, including 10 mg per kg body weight of the patient, are taught at col. 37, li. 8-13.  This is relevant to claims 18-22.
Administration at different intervals, including monthly and quarterly, is taught at col. 37, li. 13-23.  This is relevant to claims 18, 28, and 29.
	‘322 teaches co-administration of further therapeutic agents, including bisphosphonate, PTH, calcilytics, calcimimetics, statins, anabolic steroids, lanthanum and strontium salts, and sodium fluoride as recited in claim 31.  See col. 40, li. 30-53.
‘322 teaches intravenous and subcutaneous administration as per claims 32 and 33.  See col. 38, li.8-24.
	‘322 does not explicitly teach treatment of OI types I, III, or IV or that the human patient has one or more mutations in the COL1A1and/or COL1A2 genes, as required by all of the claims.
	However, Sinder et al. teach that administration of an anti-sclerostin antibody to a mouse model of type IV OI, having a mutation in COL1A1 identical to one found in a human patient, resulted in improved trabecular and cortical bone mass in the femur as well as improved mechanical stiffness and strength.  See abstract and introduction.  
	‘322 does not expressly teach treatment of adult and pediatric patients as per claims 23 and 24.  However, Sinder et al. teach that OI is a disease that affects both pediatric and adult patients, and that effective treatments for such in both patient populations are desirable.  See pp. 2097-2098.  
Finally, ‘322 does not teach administration of the antibody monthly for a year followed by bi-monthly or quarterly as per claim 30.  However, ‘322 indicates that more frequent dosing followed by less frequent dosing is effective (col. 37, li. 8-24), and further states that dosage can be selected to achieve optimal therapeutic effect without toxicity based on many factors including age, sex, weight, condition, etc., and that such was routine in the medical arts.  See col. 37-38.
	Therefore, it would have been obvious to one of ordinary sill in the art at the time the invention was filed to modify the method of treating OI in a human patient comprising administering an anti-sclerostin antibody as taught by ‘322, by treating type IV OI in a human patient having a mutation in COL1A1 as suggested by Sinder et al. with a reasonable expectation of success.  The motivation to do so as well as the reasonable expectation of success could have been found in the disclosure of Sinder et al., who report structural and functional improvements in a mouse model, and who discuss the desirability of finding effective treatments for this genetic disease in pediatric and adult patients.  Furthermore, in the absence of unexpected results, it would have been obvious to optimize the dosage amounts and timing to arrive at the instant claimed dosage amounts and timing with a reasonable expectation of success based on ‘322’s teaching that such parameters may be optimized by the ordinary skilled artisan on a patient-by-patient basis.

	2) Paszty et al. in view of Sinder et al.
Claims 18-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paszty et al. (US 7,872,106 B2; issued 18 January 2011) in view of Sinder et al. (2014, Osteoporos. Int. 25:2097-2107; of record).
	Paszty et al. teach a method of treating osteogenesis imperfecta (Ol) in a human patient comprising administering to the human patient in need thereof an anti-sclerostin antibody, wherein the anti-sclerostin antibody is administered intravenously at a dose of 1-50 mg/kg body weight of the patient.  For treatment of osteogenesis imperfecta see paragraph bridging col. 176-177. For dosage of 10 mg/kg see col. 176 li. 16-22 and col. 196 li. 16 (Group 6). For intravenous administration, see col. 173 li. 61 to col. 174 li. 9. For treatment of human subjects see col. 173 li. 15-21.  Subcutaneous administration is also taught at col. 174 li. 3-9.
	Paszty et al. do not explicitly teach treatment of Ol types I, III, or IV; or that the human patient has one or more mutations in the COL1A1land/or COL1A2 genes; or treatment of pediatric and adult patients.
	However, Sinder et al. teach that administration of an anti-sclerostin antibody to a mouse model of type IV Ol, having a mutation in COL1A1 identical to one found in a human patient, resulted in improved trabecular and cortical bone mass in the femur as well as improved mechanical stiffness and strength. See abstract and introduction.  Sinder et al. also discuss how developing effective treatments for OI in pediatric and adult patients is desirable.  See Introduction. 
	Furthermore, Paszty et al. do not explicitly teach the dosing regimens recited in instant claims 18-22 and 28-30. However, Paszty et al. explicitly teach that optimization of dosage regimes to achieve maximal therapeutic efficacy and minimal toxicity depends on many factors (age, sex, weight, condition of patient, etc.). See col. 176 li. 16-22. Such was well within the purview of one of ordinary skill in the medical arts.
	Finally, Paszty et al. do not explicitly teach administration of other active therapeutic agents as per claim 31. However, such was well known in the prior art. Sinder et al. discuss such agents, including bisphosphonates, in the Introduction section.
	Therefore, it would have been obvious to one of ordinary sill in the art at the time the invention was filed to modify the method of treating Ol in a human patient comprising administering an anti-sclerostin antibody as taught by Paszty et al. by treating type IV Ol in pediatric and/or adult human patients having a mutation in COL1A1 as suggested by Sinder et al. as well as optimizing dosage regimes and co-administering active agents such as a bisphosphonate to arrive at the claimed limitations, with a reasonable expectation of success. The motivation to do so as well as the reasonable expectation of success could have been found in the disclosure of Sinder et al., who (a) report structural and functional improvements in a mouse model, (b) review common treatments for Ol such as bisphosphonates, and (c) discuss the desirability of finding effective treatments for this genetic disease in pediatric and adult patients.

Conclusion
	No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2010/0226928 A1 (Dani; issued 09 September 2010):
Dani discloses that instant antibody BPS804 (comprising (1) CDR sequences of SEQ ID NOs: 4, 15, 26, 37, 48, and 59, or (2) the VH and VL sequences of SEQ ID NOs: 70 and 81) is also known as antibody MOR05813.  See [0004].

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
05 November 2022